Citation Nr: 1759433	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot hallux valgus.

2.  Entitlement to an initial compensable rating for right foot hallux valgus.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the claimed allergic rhinitis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1980 to April 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2010 rating decision, the RO granted service connection for left foot hallux valgus and right foot hallux valgus.  It assigned a noncompensable rating for each foot, effective March 24, 2010, and May 2, 1983, respectively.  The evaluations of disability were timely appealed.

In August 2017 and October 2017, the Veteran testified at videoconference hearings before the undersigned Veterans Law Judge.  Copies of the transcripts have been associated with the Veteran's claims file.

Since the issuance of a Statement of the Case (SOC) in December 2013 regarding the claims for entitlement to service connection for allergic rhinitis and OSA, additional evidence was added to the Veteran's claims file, including VA outpatient records and lay statements, prior to transfer of the claims file to the Board.  The RO has not issued a Supplemental Statement of the Case (SSOC) outlining that this additional evidence has been reviewed by the RO.  The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003); 38 C.F.R. § 19.31.  However, because all of the issues on appeal are being remanded to the RO for further development by this decision, there is no prejudice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C. § 5103A(b), (c) (2012); 38 C.F.R. § 3.159(c)(1)-(3) (2017).  A review of the Veteran's claims file indicates that essential evidentiary development must be completed before the Board may render a decision on the issues on appeal.  

The claims file contains only a handful of service treatment records (STRs), consisting of several records regarding the Veteran's feet and ankles and a separation examination report.  Several Personal Information Exchange System (PIES) requests were made in 1983 and 2010 to obtain all of the Veteran's STRs; responses indicated there were no records available or that all available requested records had been submitted.  However, one response in June 2010 was noted to have been in error, as it pertained to a different Veteran.  An internal VA communication in August 2010 stated that it appeared that additional development to obtain the Veteran's STRs was needed.  Yet, there are no indications that any additional development was done after that date.  The Veteran has provided competent testimony that he frequently went to sick call for his sinus/rhinitis symptoms and was provided over-the-counter medications.  Because such records, if obtained, might contain information bearing on the Veteran's claims, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, post-service treatment records have been identified that are not part of the claims file.  In April 2013, the Veteran executed an authorization and consent to release medical records from Harris County Baytown Clinic.  He indicated that records from January 1988 pertained to his claim for allergic rhinitis.  There is no indication that these records were sought.  As they may support the Veteran's claim, efforts should be made to procure them.  Id.

The Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) that may be due, at least in part, to his claimed disabilities.  See January 2014 Substantive Appeal.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  Id.

The Veteran underwent a VA physical examination of his feet in May 2010.  At that time he was diagnosed with bilateral hallux valgus.  The RO subsequently service-connected left foot hallux valgus and right foot hallux valgus.  In January 2017, a VA clinician reviewed the Veteran's medical records and determined that the bilateral hallux valgus was secondary to his service-connected bilateral anterior metatarsalgia, however no physical examination of his feet was conducted.  

The Veteran has since stated in several written communications and has testified that his hallux valgus symptoms have gotten progressively worse, that he is in constant pain, experiences swelling, is awoken at night from pain, and that he now uses a cane regularly to ambulate.  VA medical records indicate frequent clinical visits with complaints of foot pain and numbness or tingling.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's left foot and right foot hallux valgus disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

To date, the Veteran has not been afforded any VA examination relating to the allergic rhinitis or OSA claims on appeal.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.  

Here, it is not yet known if the Veteran's complete STRs are of record.  However, he has stated that he frequently went to sick call for his sinus/allergy issues.  He has provided competent testimony that his sinus/allergy symptoms began first at boot camp near San Diego, continued through MOS training at Camp Pendleton, and did not subside in the desert conditions at 29 Palms Marine Base.  He contends that exposure to the various the flora and fauna while stationed in California caused his sinus and allergy issues.  Further, he has described the conditions aggravating his symptoms during each part of his service tour.  He has also provided testimony that he began snoring loudly in service which was commented upon by his fellow service-members, and after service, his family members.  Post-service treatment records indicate that his sinus/allergy symptoms may continue and that he has a current diagnosis of OSA.  Further, it is contended that his sleep apnea may be related to his sinus/allergy condition.  As such, the Board finds the Veteran's competent lay statements as to the onset of his symptoms, in addition to the VA medical records and sleep apnea diagnosis, satisfy the McLendon low threshold.  Accordingly, VA must afford the Veteran appropriate medical examinations.  Id.

Additionally, medical evidence obtained pursuant to this remand may pertain to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  As such, these issues are remanded in order to procure the records identified herein.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and to provide a release for any relevant records of post-service medical care he has received or, alternatively, to submit the records himself.  If he provides a release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  Make every necessary effort to obtain the 1988 Harris County Baytown Clinic records previously identified, as well.  The evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain the Veteran's SSA records.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records.

3.  Contact the appropriate facility/facilities to request the Veteran's missing service treatment records in accordance with 38 C.F.R. § 3.159, M21-1, Part I, Chapter 1, Section C, and M21-1, Part III, Subpart iii, Chapter 2, Section B.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested service treatment records are unavailable, issue a formal finding of unavailability and notify the Veteran to allow him the opportunity to submit any medical records in his possession.  

4.  Upon receipt of any additional evidence and completion of the request for STRs, schedule the Veteran for a VA examination with an appropriately qualified clinician to determine the severity of his bilateral hallux valgus disability.  

The contents of the entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  A complete rationale for all opinions expressed should be provided.

a.  The examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

b.  The examiner should opine as to the severity of the hallux valgus in each foot, including determining if this disability is manifested by symptomatology equivalent to the amputation of the great toe or if it has been operated on with resection of the metatarsal head.  

c.  All clinical neurological manifestations of the service-connected hallux valgus of the feet should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.  The examiner is specifically asked to consider any neurological manifestations in context of the Veteran's non-service-connected diabetes mellitus disability, and to identify the etiology of such symptoms.  

d.  Finally, to the extent possible, the examiner should fully describe any functional effects of his disabilities and the impact of such on his employability.

5.  Schedule the Veteran for a VA sinusitis and rhinitis examination with an appropriately qualified clinician.  The contents of the entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report).  A complete rationale for all opinions expressed should be provided.

a.  Following review of the claims file and examination of the Veteran, the examiner is asked to identify all pertinent diagnoses relevant to the Veteran's claim for service connection for allergic rhinitis.

b.  The examiner should provide an opinion as to whether any sinus / rhinitis condition is at least as likely as not (50 percent probability or greater) related to service.  

6.  Schedule the Veteran for a VA examination with an appropriately qualified clinician to address his claim for service connection for obstructive sleep apnea.  The contents of the entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report).  A complete rationale for all opinions expressed should be provided.

a.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

i.  Whether any sleep disorder is at least as likely as not (50 percent probability or greater) related to service; and

ii.  Whether it is at least as likely as not (probability of 50 percent or better) that any sleep disorder was caused by any diagnosed sinus / rhinitis disability; and

iii.  Whether it is at least as likely as not (probability of 50 percent or better) that any sleep disorder was aggravated (i.e., worsened beyond the natural progression) by the Veteran's sinus / rhinitis disability.

7.  Should medical evidence obtained herein pertain to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the RO is directed to complete any indicated further development on those claims, to include obtaining any necessary examinations or opinions.

8.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




